    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD SEREYKA,                           :

                   Plaintiff              :    CIVIL ACTION NO. 3:18-1681

         v.                               :          (JUDGE MANNION)

NAVIENT SOLUTIONS, LLC,                   :

                  Defendant               :


                          AMENDED MEMORANDUM

        Presently before the court is the renewed motion of counsel for plaintiff,

Cynthia Pollick, Esq., (“Pollick”), to withdraw from this case alleging that “her

services may be used to engage in activity that [she] believe[s] is unethical

pursuant t to Professional Rule of Conduct 1.16.” (Doc. 48). For the reasons

set forth below, the court will DENY Pollick’s renewed motion to withdraw as

plaintiff’s counsel.



   I.      BACKGROUND

        The court only discusses the background relevant to the instant motion

of plaintiff’s counsel to withdraw. Plaintiff originally filed this action pro se, in

state court basically alleging that the defendant Navient Solutions, LLC,

(“NSL”), engaged in unlawful collection activities against him and falsely
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 2 of 14




reported on his credit report that he owed it in excess of $35,000 for a student

loan debt that he claimed was not his. Plaintiff alleged that the false reporting

of a debt he did not owe prevented him from obtaining loans and leasing a

vehicle due to his tarnished credit report. After NSL removed this case to

federal court on August 23, 2018, and filed a motion to dismiss, Pollick filed

her appearance for plaintiff on December 10, 2018. (Doc. 9). Pollick then

received permission from the court to file an amended complaint, and she

filed the amended pleading on December 18, 2018. (Doc. 14). Notably, in

the amended complaint, which Pollick signed and filed for plaintiff, she

alleged that plaintiff did not take out the student loan NSL was attempting to

collect on when it made repeated harassing calls to plaintiff. Pollick also

alleged that the student loan debt was not owed by plaintiff and that NSL

falsely reported to credit agencies that he owes $35,722.06. Thus, Pollick

alleged that this false report damaged plaintiff’s ability to obtain loans and

credit, and that NSL was liable to plaintiff for monetary damages.

      Specifically, the amended complaint alleged violations of the Fair Debt

Collection Practices Act (“FDCPA”), under 15 U.S.C. §1692, et seq., the

Pennsylvania Fair Credit Extension Uniformity Act (“FCEUA”), 73 Pa. Stat.

§2270.1, et seq., and the Fair Credit Reporting Act (“FCRA”),15 U.S.C.


                                      -2-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 3 of 14




§1681, and raised a state law defamation claim regarding NSL’s collection

activities of a consumer debt.

      On March 22, 2019, the court granted, in part, and denied, in part

NSL’s motion to dismiss, (Doc. 17), plaintiff’s amended complaint, (Doc. 14),

pursuant to Fed.R.Civ.P. 12(b)(6). Specifically, plaintiff’s FDCPA claim was

dismissed without prejudice and, the motion was denied with respect to

plaintiff’s FCRA claim, which was allowed to proceed. Plaintiff’s state law

FCEUA and defamation claims were dismissed with prejudice since they

were preempted by the FCRA. (Docs. 21 & 22).

      This case then proceeded for the next 14 months and a stay was

issued by the court on July 30, 2019, to allow the parties to pursue settlement

discursions. The stay was then lifted on April 10, 2020, since plaintiff did not

wish to engage in further settlement discussions, and the court directed the

parties to proceed with the case and file a Joint Case Management Plan.

(Doc. 43).

      In April 2020, Judge Carlson then conducted a settlement conference

with Pollick and NSL’s counsel. Plaintiff was available for the conference. It

appeared that the plaintiff was willing to settle his claims against NSL for an

agreed upon amount.


                                     -3-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 4 of 14




      However, prior to completing the proposed settlement of this case, on

May 13, 2020, Pollick filed a motion to withdraw as plaintiff’s counsel. (Doc.

48). The court issued an Order holding Pollick’s motion in abeyance and

allowed plaintiff 30 days to obtain new counsel. (Doc. 49).

      Since plaintiff failed to obtain new counsel, the court issued an Order

on November 23, 2020, denying Pollick’s motion to withdraw as plaintiff’s

counsel and indicated that she remained as counsel of record for the plaintiff.

(Doc. 51). The court also directed the parties to file a status report regarding

the previously held settlement conference before Judge Carlson.

      Pollick then sent the court a letter on November 24, 2020, advising it

that she could not represent plaintiff due to issues which she could not

disclose to the court without plaintiff’s permission. (Doc. 52).

      The court then scheduled a video hearing regarding Pollick’s renewed

request to withdraw as plaintiff’s counsel for December 2, 2020, and the

hearing was held. (Doc. 60). The court heard from Pollick and the plaintiff.

      As directed, Pollick filed a brief, under Seal, in support of her request

to withdraw on January 5, 2021. (Doc. 67). Exhibits are attached to Pollick’s

brief, including the transcript from the video conference.




                                      -4-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 5 of 14




      In her brief, Pollick essentially states that when plaintiff and his wife

divorced, she discovered that the Divorce Property Settlement Agreement

provided that plaintiff will be responsible for “all loans, debts and/or

obligations in his name.” One of the debts plaintiff was allegedly responsible

for was a debt to the U.S. Department of Education (hereinafter

“Department”) for student loans. Pollick contends that after plaintiff executed

the Divorce Settlement Agreement, “[he] sought relief from the Federal

Government from having to pay those student loans that were incorporated

in [the Agreement].” Pollick also indicates that she did not initially have a

copy of the plaintiff’s divorce Agreement. Subsequently, plaintiff indicated to

Pollick that he was going to contest the student loan debt and not pay the

debt from the money he receives from NSL for the settlement of his claims

in the instant case. As such, Pollick alleges that “one may believe that plaintiff

would be using [her] services to defraud the Federal Government from the

debt he agreed he owned when he signed the [Divorce] Property Settlement

Agreement.” Pollick then contends that “[t]o continue to use [her]

professional services to possibly commit mail fraud by disclaiming ownership

of the [student] loan in question is not ethically permitted and [she] [does] not

feel comfortable participating in any settlement.” Pollick also states that


                                      -5-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 6 of 14




plaintiff can complete the negotiations of the settlement in this case on his

own, as he indicated he was willing to do.

         As such, Pollick requests the court to let her withdraw from this case

and permit plaintiff to complete the settlement on his own, “without [her]

involvement.”



   II.     DISCUSSION

         At the December 2, 2020 hearing, plaintiff stated that during

settlement discussions between Pollick, counsel for NSL and Judge Carlson,

he agreed on a settlement amount with NSL and was under the “impression”

that his case settled based on information that Pollick told him. In particular,

plaintiff stated that Pollick told him that they were going to settle his case for

a certain amount and that she would take $2000 for her fee. Then while

expecting to sign settlement paperwork the next day, plaintiff stated that “all

of a sudden”, Pollick told him “I’m not your lawyer anymore” providing him

with “no reason whatsoever.” Plaintiff also stated that after he thought his

case had settled, Pollick informed him that she wanted him to sign a

document       relating   to   the   divorce   decree   he   signed,   seemingly

acknowledging the student loan debt to the Department of Education, in


                                        -6-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 7 of 14




order to “cover her ass.,” However, plaintiff refused to sign it and stated that

the document “has nothing to do with [the instant] case.”

      Pollick stated that since plaintiff was obligated under the divorce

Settlement Agreement to pay the student loan debt in his name to the

Department of Education, he is responsible for this debt and must agree to

use his settlement money from this case towards the student loan debt.

When plaintiff basically informed Pollick that he does not think he owes the

money to Department of Education and that he was not going to use his

settlement money in the present case to pay the student loan debt, she

indicated that this is “a problem” since “the federal government gets their

money” and the student loans were “federal funds that were given to

[plaintiff’s] daughter and that is owed.” Pollick alleges that if plaintiff fails to

use his settlement money from this case towards the student loan debt,

which he has unsuccessfully tried to get loan forgiveness from the

government, she will be “defraud[ing] the Department of Education.” Pollick

indicated that NSL serviced the student loan debt plaintiff allegedly owed to

the Department of Education. However, NSL does not hold student loans

and it only processes payments for the Department.




                                       -7-
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 8 of 14




      The settlement amount NSL reached with plaintiff was to compensate

plaintiff for his claims in the present case, namely, that it besmudged his

credit report and caused him damages. Indeed, the Department is not a party

to the instant case and any claim it may have against plaintiff for the student

loan debt is in no way effected by any settlement plaintiff reaches with NSL

regarding his claims against NSL for alleged unlawful debt collection

practices. The Department of Education, which Pollick admitted was on

notice of plaintiff’s present case, will still be able to pursue any and all legal

remedies against plaintiff for the re-payment of the student loan debt and

plaintiff is entitled to raise any defenses he may have to dispute the debt.

Pollick also states that she agreed to help plaintiff with his case after he filed

it pro se so that he could get a settlement and then pay off the student loan

debt. Nonetheless, Pollick conflates her ethical obligations in this case by

stating that since the Department of Education still maintains that plaintiff

owes the student loan debt, “[she has] an obligation to the Court [and] to the

[Department]” to make sure her services are used to have plaintiff pay the

debt that is owed. She contends that if plaintiff refuses to pay the debt, then

her services are going to be used to “defraud the federal government.” Thus,

Pollick contends that she is ethically required and duty bound under the


                                      -8-
     Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 9 of 14




Rules of Professional Conduct to withdraw from this case so that she will not

be part of plaintiff’s attempt to “defraud the government”, despite the fact that

the Department of Education is aware of plaintiff’s case against NSL.

         In particular, Pollick cites to Professional Conduct Rule 1.16, 42

Pa.C.S.A., and states that she must withdraw from this case under the Rule

because it provides that withdrawal is appropriate if the client persists in a

course of action involving the lawyer’s services that the lawyer reasonably

believes is criminal or fraudulent.

         Rule 1.16(a)(1) provides: a lawyer shall not represent a client or, where

representation has commenced, shall withdraw from the representation of a

client if:

         (1) the representation will result in violation of the Rules of Professional

Conduct or other law.

         Rule 1.16(b)(2) and (3) provide: a lawyer may withdraw from

representing a client if:

         (2) the client persists in a course of action involving the lawyer’s

services that the lawyer reasonably believes is criminal or fraudulent;

         (3) the client has used the lawyer’s services to perpetrate a crime or

fraud.


                                         -9-
   Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 10 of 14




      Pollick was aware of the student loan debt that plaintiff allegedly owed

during her representation of him in this case for about 18 months. Plaintiff

was also aware that plaintiff disputed he owed the student loan debt and that

this dispute was central to his claims she raised on his behalf against NSL in

this case. (See amended complaint, Doc. 14). Pollick then represented the

plaintiff during the settlement conference regarding his claims against NSL.

Pollick contends that when plaintiff advised her that he did not intend on

using the settlement funds he received in this case to pay the student loan

debt, she became concerned that plaintiff would not acknowledge his

obligation to pay the debt, that she then believed he owed, and that it was

unethical for her to allow plaintiff to use her services unless he agreed to pay

the debt.

      In short, the court finds that based on the circumstances of this case,

Pollick’s services are not being used in violation for any Rule of Professional

Conduct and her continued representation of plaintiff through the completion

of the settlement that was reached with NSL will not be using her services to

defraud the government, regardless of what the plaintiff does with the

settlement money. There is no claim for an offset in this case by the non-

party Department of Education and the funds plaintiff receives in settlement


                                     - 10 -
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 11 of 14




of his claims against NSL are simply not the only funds or assets that can be

used if the Department prevails in its claim that plaintiff is obligated to pay

the student loan debt. No doubt, that if the Department obtains a judgment

against plaintiff for the debt, after it is established that he legally owes it, the

Department can execute against any property that plaintiff may possess to

satisfy the judgment. Plaintiff can also legally challenge any claim by the

Department that he owes the debt and he may raise any defense that he

may have to this debt. In fact, in the instant case, plaintiff alleged that the

Department’s loan was not a legitimate loan that he was obliged to pay since

he did not sign the loan documentation. Just because the Department

maintains that the debt is legitimate and that plaintiff owes it, and the divorce

Settlement Agreement provides that plaintiff is obliged to pay any loans in

his name, does not mean that the student loan debt is valid and that plaintiff

must use his settlement money from this case to pay this debt as apparently

demanded by Pollick.

      Moreover, under Rule 11, when Pollick raised the allegations in the

amended complaint that plaintiff did not owe the student loan debt, she was

obligated to have made sure this was not a frivolous and unfounded

allegation. Rule 11 reads, in pertinent part:


                                       - 11 -
   Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 12 of 14




      [A]n attorney or unrepresented party certifies that to the best of the
      person’s knowledge, information, and belief, formed after an inquiry
      reasonable under the circumstances . . . it is not being presented for
      any improper purpose . . . the claims, defenses, and other legal
      contentions are warranted by existing law or by a nonfrivolous
      argument for extending, modifying, or reversing existing law or for
      establishing new law . . . the factual contentions have evidentiary
      support or, if specifically so identified, will likely have evidentiary
      support after a reasonable opportunity for further investigation or
      discovery . . . . Fed.R.Civ.P. 11(b).

      The Third Circuit has noted that “[f]ormulating a rule broad enough to

curb abusive litigation tactics and misuse of the court’s process but yet not

so sweeping as to hinder zealous advocacy was obviously a formidable

task.” Gaiardo v. Ethyl Corp., 835 F.2d 479, 482 (3d Cir. 1987). However,

the Third Circuit has held that Rule 11 imposes an obligation on attorneys to

“Stop, Think, Investigate and Research” before filing litigation documents. Id.

      During the hearing, plaintiff stated that he continued to contest the

legitimacy of the student loan debt and he continued to dispute that he is

legally responsible for the debt. He indicated that he wished to pursue the

matter with the Department in a legal setting if it came after him to collect the

debt. There is simply nothing unethical, unlawful or fraudulent for plaintiff to

legally contest his alleged obligation to pay the student loan debt regardless

of the Department’s contention that the debt is legitimate and that he owes

it. Simply stated, the court is not aware that the plaintiff is legally bound to
                                     - 12 -
    Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 13 of 14




use any settlement money he receives in this case to pay a disputed debt.

Indeed, since plaintiff stated that he is a federal employee, if the Department

proves he owes the student loan debt, it can simply file documents with a

court to garnish his wages until the debt is paid.

          In short, Pollick’s ill-conceived notion that plaintiff is going to do

something unlawful or improper by not paying off the student loan debt with

his settlement proceeds from this case against NSL and by continuing his

challenge to the debt allegedly owed to the Department, is not grounds for

her withdrawal from this case. Plaintiff’s claims against NSL in this case and

any student loan debt he may or may not owe to the Department of Education

are unrelated matters, and Pollick’s mistaken understanding that the two

matters are somehow connected cannot be the reasonable basis for her to

withdraw from this case and leave yet another client without representation

at the last minute.



   III.     CONCLUSION

          Accordingly, for the reasons set forth above, the court will DENY the

Pollick’s renewed motion to withdraw as counsel for plaintiff. Unless the

plaintiff obtains new counsel within 14 days of the date of the accompanying

Order, Pollick is directed to complete the settlement that was reached in this
                                     - 13 -
     Case 3:18-cv-01681-MEM-MCC Document 80 Filed 02/24/21 Page 14 of 14




case between plaintiff and NSL. After the settlement is completed and the

case is closed, Pollick can terminate her representation of the plaintiff and,

she is not obligated to represent plaintiff in any action that the Department of

Education may institute against plaintiff or he may institute against the

Department regarding the disputed outstanding student loan debt.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: February 24, 2021
18-1681-03




                                     - 14 -
